DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 3/15/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restriction
2.	Applicant's election with traverse of Group I, claims 1 and 3-11, in the reply filed on 3/15/2022 is acknowledged.  The restriction requirement from the Office Action mailed 2/10/2022 is repeated below for convenience prior to addressing the traversal:
Requirement for Restriction mailed 2/10/22:	
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 3-11, drawn to a battery module, classified in H01M 50/26.
II. Claim 2, drawn to a battery module, classified in H01M 10/65.
*Note that claims 12-20 are withdrawn as a result of a prior restriction requirement and election.


	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design given Invention I requires at least the following structure not required of Invention II:  
a first current collector assembly; a first terminal of each of the first plurality of battery cells is electrically coupled to a bus bar of the first current collector assembly; wherein at least a portion of the first carrier layer is positioned between the first current collector assembly and the first plurality of battery cells; and wherein the first thermal interface material comprises an adhesive, and
Invention II requires at least the following structure not required of Invention I:
    PNG
    media_image1.png
    370
    663
    media_image1.png
    Greyscale

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Note that claim 2 was previously indicated as allowable; however the amendments provided in the response filed remove the dependency of claim 2 from claim 1 (and thus all the requirements of claim 1 as well as remove language from claim 2) such that the structure of at least the following is no longer required for claim 2:
a first current collector assembly; a first terminal of each of the first plurality of battery cells is electrically coupled to a bus bar of the first current collector assembly; wherein at least a portion of the first carrier layer is positioned between the first current collector assembly and the first plurality of battery cells; and all of the language struck-through in claim 2 as presented.
The claim would require further consideration and/or search in terms of prior art, wherein such search and examination is not coextensive with a search of claim 1 as amended which has a materially different design as detailed above.

	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant’s traversal of the restriction is reproduced below with a subsequent Examiner response section that is respectfully submitted:
First, applicant traverses the separate classifications of the allegedly distinct Inventions. The HO1M 10/65 classification of allegedly distinct Invention I is "Means for temperature control structurally associated with the cells." However, allegedly distinct Inventions I and II both require "a cold plate." In addition, the HO1M 50/26 classification of allegedly distinct Invention II is "Assemblies sealed to each other in a non-detachable manner." However, allegedly distinct Inventions I and II both require "a first thermal interface material thermally and structurally coupling a second end of each of the first plurality of battery cells to the cold plate." Accordingly, both classifications equally apply to the allegedly distinct inventions I and II. As such, the inventions would not require searching in different fields. 
Second, applicant traverses on that basis that it would not be an undue burden to search and examine allegedly distinct Inventions I and II. MPEP § 803 states that "If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions" (emphasis added). Here, the Examiner has already searched and examined original claim 2. Applicant's amendment to claim 2, as acknowledged, in the Office Action removed several structural limitations (see Office Action, p. 3 and applicant's previous Reply). Applicant respectfully submits that removing structural limitations from a claim previously searched and examined would not cause an undue burden on the Examiner. If anything, removing structural limitations would reduce the burden on the Examiner. 

Response:  The Examiner classified the independent claims according to their predominant features.  H01M50/26 is classified under the following [H01M50/20 [Wingdings font/0xE0] H01M 50/258 [Wingdings font/0xE0] H01M 50/26] (classification hierarchy):
H01M 50/20 [Mountings; Secondary casings or frames; Racks, modules or packs; Suspension devices; Shock absorbers; Transport or carrying devices; Holders] [Wingdings font/0xE0]
H01M 50/258 [Modular batteries; casings provided with means for assembling] [Wingdings font/0xE0]
H01M 50/26  [Assemblies sealed to each other in a non-detachable manner]
The predominant feature of Invention I (claim 1 being the independent claim) is that of the first thermal interface material, which as amended to require that the first thermal interface material comprises an adhesive.  This feature is entirely absent from Invention II (claim 2 being the independent claim), and is not an appropriate primary classification for Invention II.  
Accordingly, Invention II, which requires the following features below (entirely absent from Invention I), was classified by its predominant features which would be found in H01M 10/65 [Heating or cooling temperature control (H01M 10/60) [Wingdings font/0xE0] H01M 10/65 Means for temperature control structurally associated with the cells):

    PNG
    media_image1.png
    370
    663
    media_image1.png
    Greyscale

Moreover, the threshold for there being a serious search and/or examination burden was listed as having three reasons (wherein at least one must apply):
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Arguendo, even if the inventions were classified within the identical H01M classification (not conceded), the other two reasons above (bullets 2 and 3 ) apply as outlined in the restriction requirement as the inventions have acquired a separate status in the art due to their recognized divergent subject matter (bullet 2) as outlined in the restriction requirement and repeated below:
	In the instant case, the inventions as claimed have a materially different design given Invention I requires at least the following structure not required of Invention II:  

a first current collector assembly; a first terminal of each of the first plurality of battery cells is electrically coupled to a bus bar of the first current collector assembly; wherein at least a portion of the first carrier layer is positioned between the first current collector assembly and the first plurality of battery cells; and wherein the first thermal interface material comprises an adhesive, and

Invention II requires at least the following structure not required of Invention I:
    PNG
    media_image1.png
    370
    663
    media_image1.png
    Greyscale

The inventions also require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) in order to determine patentability of the features (bullet 3).  Searching for a thermal interface material comprising an adhesive requires a different search strategy than searching for a second carrier layer, a second plurality of batteries cells, and the features enumerated above.  Accordingly, the argument that both classifications equally apply to the allegedly distinct inventions I and II such that the inventions would not require searching in different fields is not held persuasive for the reasons set forth above given both classifications do not equally apply, and furthermore, both of the following as also:  the inventions have acquired a separate status in the art due to their recognized divergent subject matter as detailed above and in the original restriction requirement, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	The second argument presented by Applicant is that the Examiner already searched and examined original claim 2 and that  “as acknowledged, in the Office Action removed several structural limitations (see Office Action, p. 3 and applicant's previous Reply). Applicant respectfully submits that removing structural limitations from a claim previously searched and examined would not cause an undue burden on the Examiner.  If anything, removing structural limitations would reduce the burden on the Examiner.”  Claim 2 as originally examined and dependent on claim 1, presented a construct not originally claimed in that it no longer requires any of the structure as outlined below:  
a first current collector assembly; a first terminal of each of the first plurality of battery cells is electrically coupled to a bus bar of the first current collector assembly; wherein at least a portion of the first carrier layer is positioned between the first current collector assembly and the first plurality of battery cells; and all of the language struck-through in claim 2 as presented (reproduced below):

    PNG
    media_image1.png
    370
    663
    media_image1.png
    Greyscale

Claim 2, as originally presented with all of these structural limitations was searched and determined to be allowable as previously indicated.  Removal of all of the limitations above requires the Examiner to search and examine the now-broader claim as presented, in addition to the other independent and distinct invention as presented in Invention I, which presents a serious examination and search burden.  If claim 2 is presented in its original construct in independent format (i.e., original claims 1 & 2 combined as an independent claim), it would be allowable as previously indicated.  Thus, claim 2 as presented in the instant claim set is an all-together distinct and broader claim than originally presented that would require further searching and examination that presents a serious burden on the Examiner.   
Accordingly, Applicant’s traversal on the grounds detailed above is not found persuasive for the reasons in the Examiner response section.  
The requirement is still deemed proper and is therefore made FINAL.  Claims 1 and 3-11 are under examination.
Claim Rejections - 35 USC § 102 / § 103
3.	The rejection of claims 1, 3, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Schnakenberg (WO 2017/220514) (published 12/28/2017); utilizing US 2020/0313259 as an English language translation and copy thereof) is maintained.  Claims 1, 3, and 10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg (WO 2017/220514) in view of the amendments made to the claims.  Thus:

Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof).
Regarding claim 1, Schnakenberg teaches a battery module 10 (Fig. 2; entire disclosure relied upon) comprising: 
a first current collector assembly (connector(s) 16) (Figs. 2, 6-13); 
a first carrier layer 18 (Figs. 2-5, 11, 16); 
a first plurality of battery cells 14 (Fig. 2), wherein a first terminal 28 of each of the first plurality of battery cells 14 is electrically coupled to a busbar (connector(s) (16)) of the first current collector assembly (connector(s) 16), wherein a first end of each of the first plurality of battery cells 14 is physically coupled to the first carrier layer 18, and wherein at least a portion (i.e., at least journals 22) of the first carrier layer 18 is positioned between the first current collector assembly (connector(s) 16) and the first plurality of battery cells 14 (Fig. 2, 6); 
a cold plate (left side of housing 12 which “absorbs the thermal energy dissipated from the accumulator cells and releases it to the surroundings via convention” – P6, 69; alternatively see P10 in which the end face plane of the cells are brought into contact with a cooling element or the housing that functions as a cooling element; see also P79 in which the heat released from the housing may be assisted by cooling by means of a fluid that flows through the cooling channels that extend at least in the side walls of the housing 12) (see Figs. 2 & 16); and 
a first thermal interface material 50 (Fig. 16) thermally and structurally coupling a second end of each of the first plurality of battery cells 14 to the cold plate (housing 12), wherein the first thermal interface material 50 maintains the spatial positioning of the second ends of the first plurality of battery cells 14 on the cold plate (housing 12) during operation without the use of a separate carrier support structure at the second ends of the first plurality of battery cells 14, and 
wherein the first thermal interface material 50 can be an acrylic film or a film made of aluminum oxide (P72) that is adhesively bonded to the inner surface of the housing (P12) (and included in the interpretation of “the first thermal interface material”) (i.e., “wherein the first thermal interface material comprises an adhesive”) (P73; Fig. 16; full disclosure).
	Regarding the latter statement, if the first thermal interface material 50 film is adhesively bonded with the inner surface of the housing (P12), it would appear intrinsic to the first thermal interface material 50 film that it would comprise the adhesive utilized as there is a chemical bond occurring between the two entities.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
	Alternatively, the following case law is cited (MPEP § 2144.04, Section V-B):
In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a
fluid transporting vehicle was rejected as obvious over a prior art reference which
differed from the prior art in claiming a brake drum integral with a clamping means,
whereas the brake disc and clamp of the prior art comprise several parts rigidly secured
together as a single unit. The court affirmed the rejection holding, among other reasons,
“that the use of a one piece construction instead of the structure disclosed in [the prior
art] would be merely a matter of obvious engineering choice.”).

Thus, in the instance that the first thermal interface material 50 film and the adhesive utilized to adhesively bond said first thermal interface material 50 film to the housing can be construed as parts secured together as a single unit versus an integral structure such that the adhesive utilized and bonded to the first thermal interface material 50 film is somehow not part of the first thermal interface material 50 film, it is held an obvious expedient to utilize a one piece construction in view of the case law cited above as a matter of obvious engineering choice (MPEP 2144.04, Section V-B).
Regarding claim 3, Schnakenberg teaches wherein the first carrier layer 18 comprises a plurality of recesses (Figs. 2-6), and wherein the first end of each of the first plurality of battery cells 14 is physically coupled to the first carrier layer 18 by being inserted into a respective recess of the plurality of recesses (Figs. 2-6; P46-47)
Regarding claim 10, Schnakenberg teaches wherein each of the first plurality of battery cells 14 comprises an exposed region of electrically-active casing 30 that covers the first end and the side of the battery cell (P52-53; Figs.6-9D).  

4.	The rejection of claims 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof) as applied to at least claim 1 above and further evidenced by the data sheet for Alumina, Aluminum Oxide- Al2O3 – A Refractory Ceramic Oxide, accessed at https://www.azom.com/properties.aspx?ArticleID=52 is maintained, and claims 7 and 9 are also rejected alternatively under 35 U.S.C. 103 as being unpatentable over Schnakenberg (WO 2017/220514) in view of the amendments made to the claims.  
Regarding claim 7, Schnakenberg teaches wherein the first thermal interface material 50 can be an acrylic film or a film made of aluminum oxide (P72) adhesively bonded to the side of the housing (P12).  As evidenced by the data sheet for Alumina, Aluminum Oxide- Al2O3 – A Refractory Ceramic Oxide, accessed at https://www.azom.com/properties.aspx?ArticleID=52, the tensile strength minimum is 69 Mpa (a value anticipating the range claimed of “at least 5 Mpa”).  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original); see MPEP §  2131.03.  Accordingly, the aluminum oxide film layer of the thermal interface material comprises a tensile strength value anticipating the range claimed.
Regarding claim 9, Schnakenberg teaches wherein the first thermal interface material 50 can be an acrylic film or a film made of aluminum oxide (P72) adhesively bonded to the side of the housing (P12).  As evidenced by the data sheet for Alumina, Aluminum Oxide- Al2O3 – A Refractory Ceramic Oxide, accessed at https://www.azom.com/properties.aspx?ArticleID=52, the Young’s modulus has a minimum value of 215 GPa (=215,000 Mpa).  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original); see MPEP §  2131.03.  Accordingly, the aluminum oxide film layer of the thermal interface material comprises a Young’s Modulus value anticipating the range claimed.

Claim Rejections - 35 USC § 103
5.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof) as applied to at least claim 1 above, and further in view of Kingsmore, Jr. et al. (US 2005/0008186) is maintained.
Regarding claim 4, Schnakenberg fails to teach the first carrier layer 18 comprises a  clear plastic material as claimed.  In the same field of endeavor, Kingsmore, Jr. teaches analogous art of battery housing 120 that is made from a clear plastic (P25).  The courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select a clear plastic as the first carrier layer 18 that is part of the battery housing structure of Schnackenberg given Kingsmore, Jr. teaches it is known to construct an analogous battery housing 120 from a clear plastic (P25) in view of the case law cited above, the selection of the known material providing the predictable result of being able to see the first ends of the batteries once inserted such that they are not obstructed from view by the first carrier layer 18.

6.	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof) in view of Kingsmore, Jr. et al. (US 2005/0008186) as applied to claim 4 above, and further in view of Tatsumi et al. (US 2016/0197315) is withdrawn in view of the change in claim dependency.  

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof) as applied to at least claim 1 above, and further in view of Tatsumi et al. (US 2016/0197315).
Regarding claim 5, Schnakenberg fails to teach the battery module further comprising a UV-curing adhesive, wherein the first end of each of the first plurality of battery cells 14 is physically coupled to the first carrier layer 18 with the UV-curing adhesive.  
	In the same field of endeavor, Tatsumi teaches analogous art in which a cell holder 5 is utilized only at one end of a plurality of batteries (Fig. 2) of a module with an adhesive layer 45 (or adhesive layer 3) utilized such that the first end of each of the plurality of battery cells is physically coupled to the cell holder 5 with the adhesive 45 (or 3) (Fig. 4; P37-40), wherein the adhesive may be a reactive adhesive including a UV curing adhesive (P56-57).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of physically coupling the first end of each of the first plurality of battery cells 14 of Schnakenberg to the first carrier layer 18 with a UV-curing adhesive given Tatasumi teaches an analogous configuration and that the technique is known, thereby providing the predictable result of promoting securing of the batteries within cell holder 5.  

8.	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof) as applied to at least claim 1 above, and further in view of Kasahara et al. (US 6,849,357) is maintained.
Regarding claim 6, Schnakenberg teaches wherein the first plurality of battery cells 14 is in a row-column configuration (Fig. 2) and fails to teach a close- hex-pack configuration, and wherein each of the first plurality of battery cells is less than 1.5 millimeters apart.  
In the same field of endeavor, Kasahara teaches analogous art of known battery configurations including both row-column configurations (Figs. 4) and a close- hex-pack configuration (Fig. 7) in which each of the first plurality of battery cells is directly adjacent and touching one another (i.e., 0 mm apart reading on “less than 1.5 mm apart”).  Kasahara teaches that by utilizing the close- hex-pack configuration a space utilization ratio in the battery pack is higher and thus allows for higher efficiency with respect to space utilization (C7/L39-54).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the close- hex-pack configuration of Kasahara in which each of plurality of battery cells is touching (i.e., 0 mm apart) for the configuration of Schnakenberg’s first plurality of battery cells 14 in order to provide the predictable result of 
a space utilization ratio in the battery pack is higher and thus allows for higher efficiency with respect to space utilization (C7/L39-54).

9.	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof) as applied to at least claim 1 above, and further in view of Cura et al. (US 2018/0282592) is maintained.  
Regarding claim 8, Schnakenberg teaches the first thermal interface material 50 can be an acrylic film or a film made of aluminum oxide (P72) that is adhesively bonded to the inner surface of the housing  (P12).  Schnakenberg fails to disclose wherein the first thermal interface material comprises a T- peel strength of at least 7 Newtons per millimeter (i.e., peel resistance of adhesive material); however, a high T-peel strength is an indicator of a good adhesive properties as taught by Cura (abstract).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable T-peel strength values/ranges for the adhesive used as part of the thermal interface material of Schnackenberg given T-peel strength is an indicator of a good adhesive property as taught by Cura (abstract). 
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

10.	The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof) as applied to at least claim 1 above is maintained.  
Regarding claim 11, Schnakenberg teaches wherein:
 the first current collector assembly (connectors 15) comprises at least five busbars (see Fig. 2); and
the first plurality of battery cells 14 comprises 100 battery cells (Fig. 2) 
wherein the at least five busbars (connectors 16) electrically couple the first plurality of battery cells 14 in parallel and series (Fig. 15; P66).
It is noted that coupling battery cells in parallel increases the amp-hour capacity of the battery bank but the voltage stays the same (P66); whereas a series connection of battery cells increases the voltage of the battery bank system but keeps the same amp-hour rating; with series-parallel connections containing a combination of both increasing both amp-hour capacity and voltage (intrinsic features of the circuits described).  The electrical configuration selection of series, parallel, or a combination thereof would be entirely within the ambit of one skilled in the art at the effective filing date of the invention and based upon both the design and electrical needs of the system the module 10 is intended to operate.    
Schnakenberg fails to disclose that the first plurality of battery cells 14 comprises at least 200 battery cells; however, Schnakenberg teaches that the number of cells combined in a row in such a group and the number of rows depend on the shape and size of the accumulator cells as well as the internal volume of the housing 12, but in principle are arbitrary (P44).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the appropriate number of cells including the number of rows, the number of cell in a row, and housing size depending upon the design and power requirements of the module 10 given Schnakenberg teaches the number of cells is arbitrary (P44).

Compact Prosecution Rejection
11.	In the interest of compact prosecution purposes, a rejection is set forth against independent claim 1 as if it required:  “wherein the adhesive is in direct, physical contact with the second ends of the first plurality of battery cells.”

The compact prosecution claim 1 is rejected under 35 U.S.C. 103 as unpatentable over over Schnakenberg (WO 2017/220514) (published 12/28/2017; utilizing US 2020/0313259 as an English language translation and copy thereof) in view of Biskup et al. (US 2016/0020497) (previously cited).
Regarding claim 1, Schnakenberg teaches a battery module 10 (Fig. 2; entire disclosure relied upon) comprising: 
a first current collector assembly (connector(s) 16) (Figs. 2, 6-13); 
a first carrier layer 18 (Figs. 2-5, 11, 16); 
a first plurality of battery cells 14 (Fig. 2), wherein a first terminal 28 of each of the first plurality of battery cells 14 is electrically coupled to a busbar (connector(s) (16)) of the first current collector assembly (connector(s) 16), wherein a first end of each of the first plurality of battery cells 14 is physically coupled to the first carrier layer 18, and wherein at least a portion (i.e., at least journals 22) of the first carrier layer 18 is positioned between the first current collector assembly (connector(s) 16) and the first plurality of battery cells 14 (Fig. 2, 6); 
a cold plate (left side of housing 12 which “absorbs the thermal energy dissipated from the accumulator cells and releases it to the surroundings via convention” – P6, 69; alternatively see P10 in which the end face plane of the cells are brought into contact with a cooling element or the housing that functions as a cooling element; see also P79 in which the heat released from the housing may be assisted by cooling by means of a fluid that flows through the cooling channels that extend at least in the side walls of the housing 12) (see Figs. 2 & 16); and 
a first thermal interface material 50 (Fig. 16) thermally and structurally coupling a second end of each of the first plurality of battery cells 14 to the cold plate (housing 12), wherein the first thermal interface material 50 maintains the spatial positioning of the second ends of the first plurality of battery cells 14 on the cold plate (housing 12) during operation without the use of a separate carrier support structure at the second ends of the first plurality of battery cells 14, and 
wherein the first thermal interface material 50 can be an acrylic film or a film made of aluminum oxide (P72) that is adhesively bonded to the inner surface of the housing (P12) (and included in the interpretation of “the first thermal interface material”) (P73; Fig. 16; full disclosure).
Schnakenberg is directed to a construct having optimized heat dissipation for accumulator cells by forming the electrical contacting solely from one side such that the opposite side is available strictly for heat dissipation, wherein the heat may be transported on or to a cooling surface or the like over the shortest path (P5).  Schnakenberg achieves this in one embodiment by way of an electrically insulating, highly thermally conductive insulator 50 that as an example may be in the form of an acrylic or aluminum oxide film (P72) that is adhesively bonded to the housing (P12).  Accordingly, the “thermal interface material” of Schnackenberg comprises an aluminum oxide film adhesively bonded to the housing (P12, 72, Fig. 16).  In the instance the claim is amended to require, “wherein the adhesive is in direct, physical contact with the second ends of the first plurality of battery cells” (compact prosecution feature), this is addressed below.
In the same field of endeavor, Biskup teaches analogous art of a battery pack 101 including a plurality of battery cells 201 with an analogous construct in which the electrical connection occurs at only one end of the batteries 201 such that efficient heat removal can be used with the other end of the battery pack (P23).  Schnakenberg and Biskup are thus in the same field of endeavor with a similar construct and goal of efficient heat removal by way of electrical connection at one end of the cells, and heat dissipation at the other end of the cells (Schnakenberg:  P5, Biskup:  P23).  Biskup achieves the heat dissipation feature by utilizing a layer of electrically insulating, thermally conductive epoxy 211 (“thermal interface material comprising an adhesive”) that is in direct, physical contact with the second ends of the first plurality of battery cells that thermally and structurally couples the second ends to a heat sink/heat spreader 209 (“cold plate”) (Fig. 2, P23-23).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the adhesively-bonded aluminum/acrylic film (“first thermal interface material”) of Schnakenberg with the electrically insulating, thermally conductive epoxy 211 of Biskup (“thermal interface material comprising an adhesive, wherein the adhesive is in direct, physical contact with the second ends of the first plurality of battery cells”) given:  1) Schnackenberg contains a device differing from the claimed device by the substitution of an adhesive that is in direct, physical contact with the second ends of the first plurality of battery cells; 2) Biskup teaches the substituted component and its function is known in the art as detailed above; and 3) one of ordinary skill in the art could have substituted the one known element for another, wherein the results of the substitution would have been predictable in terms of providing 1) a construct at the second ends of the cells that functions to provide better heat dissipation given the direct, physical contact of the adhesive and the larger contact area of the adhesive with the cells – see Fig. 2), and 2) more firmly securing the second ends of the batteries to the underlying cold plate (housing 12 of Schnackenberg).  The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP § 2143, Exemplary Rationale B).

Response to Arguments
12.	Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
	1)  Claims 1, 3, 7, 9, and 10 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Schnakenberg. The rejection is respectfully traversed. Without conceding these allegations, Applicant amends claim 1 to recite, "wherein the first thermal interface material comprises an adhesive." The Office Action relies on "insulator 50" of Schnakenberg for allegedly disclosing applicant's claimed "thermal interface material." Schnakenberg does not, however, disclose insulator 50 as comprising an adhesive. Accordingly, Application No. 16/680,416Docket No.: 000112-0039-101Reply to October 8, 2021 Non-Final Office Action dated January 21, 2022Applicant submits Schnakenberg fails to disclose all the elements of Applicant's claim 1 as amended and Applicant requests this rejection be withdrawn. 

	2)  Schankenberg teaches a first thermal interface material 50 (Fig. 16) thermally and structurally coupling a second end of each of the first plurality of battery cells 14 to the cold plate (housing 12), wherein the first thermal interface material 50 maintains the spatial positioning of the second ends of the first plurality of battery cells 14 on the cold plate (housing 12) during operation without the use of a separate carrier support structure at the second ends of the first plurality of battery cells 14, and wherein the first thermal interface material 50 can be an acrylic film or a film made of aluminum oxide (P72) that is adhesively bonded to the inner surface of the housing (P12) (and included in the interpretation of “the first thermal interface material”) (i.e., “wherein the first thermal interface material comprises an adhesive”) (P73; Fig. 16; full disclosure).
	Regarding the latter statement, if the first thermal interface material 50 film is adhesively bonded with the inner surface of the housing (P12), it would appear intrinsic to the first thermal interface material 50 film that it would comprise the adhesive utilized as there is a chemical bond occurring between the two entities.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
	Alternatively, the following case law is cited (MPEP § 2144.04, Section V-B):
In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a
fluid transporting vehicle was rejected as obvious over a prior art reference which
differed from the prior art in claiming a brake drum integral with a clamping means,
whereas the brake disc and clamp of the prior art comprise several parts rigidly secured
together as a single unit. The court affirmed the rejection holding, among other reasons,
“that the use of a one piece construction instead of the structure disclosed in [the prior
art] would be merely a matter of obvious engineering choice.”).

Thus, in the instance that the first thermal interface material 50 film and the adhesive utilized to adhesively bond said first thermal interface material 50 film to the housing can be construed as parts secured together as a single unit versus an integral structure such that the adhesive utilized and bonded to the first thermal interface material 50 film is somehow not part of the first thermal interface material 50 film, it is held an obvious expedient to utilize a one piece construction in view of the case law cited above as a matter of obvious engineering choice (MPEP 2144.04, Section V-B).
	Accordingly, the feature is considered met by Schnackenberg.  It is noted that in the interest of compact prosecution, the Examiner has also set forth against independent claim 1 as if it required:  “wherein the adhesive is in direct, physical contact with the second ends of the first plurality of battery cells” (see section 11 above).  It is noted that this feature, in addition to being taught by Biskup et al. (US 2016/0020497) as applied in the compact prosecution rejection detailed above, is also taught by Rawlinson et al. (US 2016/0093931) (both references previously cited by the Examiner).  
Conclusion
13.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:
Ogura et al. (US 2014/0349143) teaches that a material of a battery pack housing should have hardness and durability characteristics and a Young’s modulus in the range of 1.0-3.0 GPa (P56).
Murata et al. (US 2014/0038020); Biskup et al. (US 2016/0020497); Ruter et al. (US 2014/0322582); Cicero et al. (US 2012/0156543); and Rawlinson et al. (US 2016/0093931). 

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729